11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Housing Authority of the                      * From the County Court
City of Stanton,                                of Martin County,
                                                Trial Court No. 784

Vs. No. 11-20-00045-CV                        * December 30, 2021

Miranda Alexis Bermea,                        * Memorandum Opinion by Trotter, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Housing Authority of the City of Stanton.